      Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

RAJET AEROSERVICIOS S.A. DE C.V.,                 §
     Plaintiff,                                   §
                                                  §
V.                                                §       Case No.: 4:18-CV-4441
                                                  §
LUIS CARLOS CASTILLO CERVANTES,                   §
      Defendant                                   §

                   RESPONSE TO DEFENDANT’S MOTION TO QUASH
                      AND MOTION FOR A PROTECTIVE ORDER

       Plaintiff Rajet Aeroservicios S.A. de C.V. (“Rajet”) files this Response to Defendant Luis

Carlos Castillo Cervantes’s (“Castillo”) Motion to Quash and Motion for a Protective Order. Rajet

respectfully requests that the Court deny Castillo’s motion as it relates to the deposition of Luis

Carlos Castillo Cervantes, and order that the deposition be held on June 22, 2020, a date that does

not interfere with the vacation of Castillo’s counsel.

                                         I.      SUMMARY

       Despite telling this Court on March 6, 2019 that he is ready and willing to be deposed

remotely in this dispute [Dkt. Entry # 11, pg. 4], sixteen months later Castillo seeks to quash

Rajet’s notice to depose him remotely and seeks protection from being deposed for an indefinite

period of time (Rajet noticed the deposition to be conducted by remote deposition technology so

that all parties can avoid unnecessary travel). Castillo, back in March 2019, when he offered to be

deposed, knew that he had pleaded guilty to unrelated criminal charges and was awaiting

sentencing in that matter. Taking Castillo up on his offer to be deposed, Rajet’s counsel wrote

counsel for Castillo on May 1, May 13, 2020 and May 22, 2020 requesting deposition dates. After

counsel for Castillo refused to provide deposition dates in response to those three requests, counsel
      Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 2 of 7



for Rajet properly noticed Castillo’s deposition for June 16, 2020, and later agreed to move the

date as soon as Castillo’s counsel informed Rajet of his vacation schedule.

       Castillo also suggests here, without explanation, that being deposed in this civil proceeding

will somehow interfere with his criminal sentencing in an unrelated criminal case, infringing on

his constitutional rights. However, Castillo knew of this criminal proceeding for years and served

his own discovery requests on Plaintiffs on May 8, 2020, before filing a motion to stay to properly

raise any alleged constitutional issues.

       As discussed further below, none of the justifications provided by Castillo support the

requested relief.

       Castillo is also asking for relief from the deposition of Mr. Alejandro Torres Garza. Despite

counsel for Rajet asking several times in May 2020 for dates to depose “Mr. Castillo’s employee,

Alejandro Torres Garza,” Castillo’s counsel did not tell Rajet that Mr. Torres is no longer an

employee of Mr. Castillo until and through Castillo’s filing yesterday. With that new information,

Rajet has withdrawn its notice to depose Mr. Alejandro Torres Garza.

                                           II.   VACATION

       Counsel for Rajet learned that Castillo’s counsel would be on vacation on June 16, 2020

for the first time on June 8, 2020, five days after it served the deposition notice for June 16. Rajet

immediately agreed to hold the deposition the following week and followed up with three possible

dates. Castillo’s counsel would not pick one of those three dates. Prior to filing its motion to quash

and protective order, Rajet informed Castillo that he would reschedule the deposition for June 22,

2020 at 1p.m. to accommodate counsel’s vacation plans. The new date does not interfere with

Castillo’s counsel’s vacation plans and therefore this should not be a basis to delay the deposition.




                                                  2
      Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 3 of 7



                                  III.    FIFTH AMENDMENT

       Castillo states that it will file an additional motion for a stay based on his Fifth Amendment

rights. Rajet will respond if and when such a motion is filed. At this point, Castillo, who has the

burden to show that a stay is warranted, has not come close to meeting the standard. Especially

considering that “there exists no general constitutional, statutory, or common law prohibition

against the prosecution of parallel criminal and civil actions, even where such actions proceed

simultaneously.” Alcala v. Texas Webb County, 625 F.Supp. 2d 391, 396 (S.D. Tex. 2009) (citing

SEC v. First Fin. Group of Texas, Inc., 659 F.2d 660, 666-67 (5th Cir. 1981)). Indeed, “it is the

rule, rather than the exception,” that such parallel actions proceed together. Alcala, 625 F. Supp.

2d at 397 (citations omitted). A stay is therefore properly considered an “extraordinary remedy”

that should be granted only upon a showing of “special circumstances.” Id. at 397-98.

       Furthermore, a party seeking to stay based on the Fifth Amendment must make a “specific

showing of the harm it will suffer without a stay and why other methods of protecting its interests

are insufficient.” Cigna Healthcare of Tex., Inc. v. VCare Health Servs., PLLC, Civil Action No.

3:20-CV-0077-D, 2020 U.S. Dist. LEXIS 58004, at *13 (N.D. Tex. 2020) (quoting In re Ramu

Corp., 903 F.2d 312, 318 (5th Cir. 1990). The contract dispute before this Court is not mentioned

anywhere in the record of the criminal case. See Ex. A. In that case, Castillo has pled guilty to

fraudulent acts occurring in 2014. Id. at 1. The instant case concerns payments Castillo failed to

make beginning in 2015. Doc. 1 ¶ 9. Castillo has not provided any showing that his Fifth

Amendment rights will be prejudiced by his deposition.

       Finally, assuming Castillo’s Fifth Amendment rights were even relevant in this case,

Castillo has not provided a showing of “why other methods of protecting his interests are

insufficient.” Cigna, 2020 U.S. Dist. LEXIS 58004, at *13. For instance, the Court can seal the



                                                 3
       Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 4 of 7



answers to his deposition so they cannot be used in any criminal case. United States ex rel.

Gonzalez v. Fresenius Med. Care N. Am., 571 F. Supp. 2d 758, 764-65 (W.D. Tex. 2008).

                                                   IV.         NOTICE

         Rajet provided plenty of notice that it intended to set a deposition for Mr. Castillo in mid-

June. Counsel for Rajet wrote and asked Castillo’s counsel to “give us some dates in June for a

remote video deposition of your client” on:


             •    May 1, 2020

             •    May 13, 2020

             •    May 22, 2020


         Castillo’s counsel never provided dates. Finally, on June 3, 2020, Rajet set Mr. Castillo’s

deposition for June 16, 2020. And as discussed above, Rajet immediately agreed to move that date

when it learned, five days after the notice was delivered, that Castillo’s counsel had a vacation

scheduled.


                                       V.       DISCOVERY PROVIDED

         Despite apparently having a desire to stay the discovery in this matter until some point

after Mr. Castillo is sentenced, 1 Castillo nonetheless served its discovery requests to Rajet on

May 8, 2020. Rajet timely provided their discovery responses and document production.

         Castillo complains without authority that receiving the discovery in a timely matter is a

basis to delay the deposition. It is not. Castillo also claims that the discovery is voluminous. At

under 400 pages of discovery, it is not voluminous. Finally, Castillo complains that it is in


1
 It is worth noting that it is far from certain that Mr. Castillo’s sentencing will take place in November 2020. Mr.
Castillo’s sentencing was originally scheduled for March 2017, and has been reset numerous times since.


                                                           4
         Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 5 of 7



Spanish and therefore will take a long time to review. It is true that 72 emails are in Spanish.

Rajet’s counsel will today provide Castillo a translation of those 72 emails so that Castillo’s

counsel can review the emails in English, while his client, who only speaks Spanish, can review

the originals.


                                           VI.      AUDIO RECORDING

           Finally, Castillo complains of Rajet’s production of an audio recording between Castillo

and Mr. Rayet that Mr. Castillo knowingly took part in creating. Castillo asks for a “government

investigation” to determine the origin of the recorded statement and claims that it is “sealed

investigative material.” Castillos cites no authority or provides a rational basis as to why an

investigation of this tape would be necessary. Its origin is obvious. Counsel has also explained to

Castillo’s counsel how Rajet obtained it, which itself is rather simple and straightforward. The

Government provided Rajet the recording through discovery in a civil case that settled in 2018. At

no point did the Government ask for any restrictions on the recording or state that it was sensitive

material in any way.

           There is certainly no basis to wait until the week before the deposition to use this call as a

reason to delay the deposition. Castillo cannot now be surprised by this recording or question its

origins. Mr. Castillo should know well that this recording existed, since he took part in recording

the call. Mr. Castillo’s criminal defense lawyer, who Mr. Castillo’s civil attorney is collaborating

with, should not only know about the recording, but also have a copy of it. 2 Finally, the existence

of this call has been discussed at numerous points throughout this current litigation:


2
    See Federal Rules of Criminal Procedure, Rule 16(b):

    (B) Defendant's Written or Recorded Statement. Upon a defendant's request, the government must disclose to the
       defendant, and make available for inspection, copying, or photographing, all of the following:



                                                           5
Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 6 of 7



    •     February 28, 2019, page 4 of Docket Entry # 9-1: “The flights at issue in this case

          were negotiated over the phone in 2014. In this phone call, which is recorded,

          Castillo called me from the United States. With him, Castillo had two U.S. witnesses

          that live and work in the U.S.”

    •     July 16, 2019, page 15 of Appellant’s (Rajet) Opening Brief: “Undersigned counsel

          has further learned that during the investigation of Castillo, F.B.I. agents recorded

          Castillo ratifying all the terms of the contract by phone from his home in the

          Southern District of Texas.”

    •     August 9, 2019, pages 7-8 of Appellee’s (Castillo) brief: “Rayet tells this Court that

          ‘two FBI Special Agents based in the Southern District of Texas’ were allegedly

          recording phone conversations between Rayet and Castillo… No recording or

          transcript of any conversation was produced. Nor has the name of any federal agent

          been disclosed. Castillo means no disrespect to Rayet’s counsel, but is justifiably

          skeptical that any federal agent would speak to them about a pending investigation,

          or share confidential information with them.”

    •     August 30, 2019, page 7 of Appellant’s (Rajet) Reply Brief: “After being reminded

          that Castillo’s calls were recorded by two FBI agents—including a call in which

          he confirms all the terms of the contract—Castillo did not deny the call occurred

          but complained that the recording had not yet been produced prior to discovery.21



   (i) any relevant written or recorded statement by the defendant if:
        • statement is within the government's possession, custody, or control; and
        • the attorney for the government knows—or through due diligence could know—that the statement
        exists;




                                                  6
       Case 4:18-cv-04441 Document 31 Filed on 06/10/20 in TXSD Page 7 of 7



                  Castillo does not dispute that the FBI agents are the only third-party witnesses to

                  the oral contract.” 3

                                              VII.      CONCLUSION

         For all the reasons stated above, Rajet respectfully requests that the Court deny Castillo’s

motion for a protective order and motion to quash. Rajet further requests that the Court order Mr.

Castillo’s deposition on June 22nd at 1p.m. by remote deposition, as provided for in Rajet’s

amended notice.

                                                                Respectfully submitted,

                                                                PARKER & SANCHEZ, PLLC

                                                                /s/ Andres Sanchez
                                                                M. Andres Sanchez-Ross
                                                                and
                                                                C. Anderson Parker
                                                                Cooke Kelsey
                                                                Parker & Sanchez PLLC
                                                                Tel. 713.659.7200
                                                                Fax 713.659.7203
                                                                700 Louisiana St., Suite 2700
                                                                Houston, TX 77002
                                                                ATTORNEYFOR PLAINTIFF

                                             Certificate of Service

         On this date this filing was served on all counsel of record through the court’s electronic

court filing system.

                                                                /s/ Andres Sanchez
                                                                M. Andres Sanchez-Ross




3
  All of the above references to this call are filed publicly in ECF. At no time before has Castillo made a claim that
the mention of this recording can only be discussed under seal. Undersigned counsel does not believe that this filing
meets the requirements to be sealed. If the Court disagrees, and there is any doubt, counsel will gladly file related
matters under seal.


                                                          7
